DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Allowable Subject Matter
Claims 12 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 7 – 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ota (US 11,063,322 B2).

Regarding Claim 1, Ota discloses a flexible printed circuit board (Fig 1-6) comprising: a proximal end portion (portion about 32c towards the right side of Fig 6; note that the claim language has not defined structural boundaries and limits of this “portion”); first (portion about 32; note that the claim language has not defined structural boundaries and limits of this “portions”) and second (portion about 31; note that the claim language has not defined structural boundaries and limits of this “portions”) strip portions, each extending in a first direction (longitudinal direction going left-right in Fig 6) from the proximal end portion; and conductive paths (36; L1-L7; 31a,32a) that are provided spanning from the proximal end portion (32c) to each of the  first and second strip portions (31,32), the conductive paths (36,31a,32a) including strip side connecting portions (at 36 about 41; Column 5, lines 4-20; note that the claim language has not defined structural boundaries and limits of this “portions”) that are electrically connected (Column 5, lines 4-20) to electrode terminals (3) of electricity storage devices (2) at portions of the conductive paths (portions of 36 about 41) in the first and second strip portions (31,32), wherein, at least in the first strip portion (32) of the first and second strip portions, a deformation portion (portion of 32 about and encompassing both folds as seen in Fig 6C; note that the claim language has not defined structural boundaries and limits of this “portion”) is provided that deforms to increase (structure shown could perform this function; location of second fold would change the distance between strip portions) a distance between the first strip portion (32) and the second strip portion (31) in a second direction (direction going up-down in Fig 6) that intersects the first direction, wherein the distance between the first strip portion and the second strip portion in the second direction is increased (structure shown could perform this function; location of second fold would change the distance between strip portions) as a result of the deformation portion being folded twice (see Fig 6B showing the first fold and Fig 6C showing the second fold) such that the deformation portion extends in the second direction (up-down direction in Fig 6) and the first strip portion extends in the first direction (left-right direction in Fig 6) from an end (32 extends towards the left of Fig 6 at the second fold) of the deformation portion to a distal end (left side end of 32 in Fig 6C) of the first strip portion.  


    PNG
    media_image1.png
    406
    590
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    402
    624
    media_image2.png
    Greyscale

Annotated Fig 4A and 6C from Ota (US 11,063,322 B2)
Regarding Claim 2, Ota further discloses the flexible printed circuit board (Fig 1-6), wherein proximal end-side connecting portions (about 45) that are connected to a connector (40) are provided at portions of the conductive paths (36,L1-L7) in the proximal end portion (portion about 32c towards the right side of Fig 6; note that the claim language has not defined structural boundaries and limits of this “portion”).  

Regarding Claim 7, Ota further discloses the wiring module (Fig 1-6)  comprising: the flexible printed circuit board according (30); and a plurality of conductive members (at 36, at 41) that are connected to the electrode terminals (3) of the electricity storage devices (2) that include the electrode terminals, and are connected to the strip side connecting portions (portions at 36 about 41; Column 5, lines 4-20; note that the claim language has not defined structural boundaries and limits of this “portions”), wherein the plurality of conductive members (36; L1-L7) are spaced apart (see Fig 4) in the first direction and connected to the strip side connecting portions (portions at 36 about 41; Column 5, lines 4-20) provided in the first and second strip portions of the flexible printed circuit board (30).  

Regarding Claim 8, Ota further discloses the flexible printed circuit board (Fig 1-6), wherein the first strip portion (32) is valley folded along a first imaginary line (see Fig 6B; imaginary line at the first fold) that extends between a first point (a first point on 32 at the lower edge of first fold) and a second point (a second point on 32 at the upper edge of first fold), and is mountain folded along a second imaginary line (see Fig 6C; imaginary line at the second fold) that extends between a third point (a third point on 32 at the lower edge of second fold) and a fourth point (a fourth point on 32 at the upper edge of second fold), the first point is provided in a first longitudinal edge (lower edge of 32 in Fig 6A) of the first strip portion (32) at a front end of the first strip portion at which the first strip portion connects the proximal end portion (portion towards 32c), and the second point is provided in a second longitudinal edge (upper edge of 32 in Fig 6A) of the first strip portion and farther from the proximal end portion than the first point in the first direction, the third point is provided in the first longitudinal edge (lower edge of 32 in Fig 6A) of the first strip portion and farther from the proximal end portion than the second point in the first direction, and the fourth point is provided in the second longitudinal edge (upper edge of 32 in Fig 6A) of the first strip portion and farther from the proximal end portion than the third point in the first direction.
  
Regarding Claim 9, Ota further discloses the flexible printed circuit board (Fig 1-6), wherein an angle (see Fig 6) between the first longitudinal edge (lower edge of 32) of the first strip portion and the first imaginary line (see Fig 6B; imaginary line at the first fold)is set to substantially 45° (see Fig 6B and the angle of the first fold is substantially shown as 45°), and an angle (see Fig 6) between the first longitudinal edge (lower edge of 32) of the first strip portion and the second imaginary line (see Fig 6C; imaginary line at the second fold) is set to substantially 45° (see Fig 6C and the angle of the second fold is substantially shown as 45°).  


Regarding Claim 10, Ota further discloses the flexible printed circuit board (Fig 1-6), wherein a sum of a width (width of portion about 32 is substantially equal to the sum of widths shown in the first strip portion and second strip portion; see annotated Figures 4 and 6 above; note that the claim language has not defined structural boundaries and limits of this “portions”) of the first strip portion and a width (width of portion about 31; note that the claim language has not defined structural boundaries and limits of this “portions”) of the second strip portion is equal to a width of the proximal end portion (portion about 32c towards the right side of Fig 6; note that the claim language has not defined structural boundaries and limits of this “portion”).  (Note that the claimed “portion” are not structurally defined nor limiting.  Note also that as the Applicant forms a slit between the first and second strip portions, material between first and second portions must be removed at some level to allow for separation and folding of the first strip portion and thus the widths cannot be completely equal.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5, 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ota (US 11,063,322 B2) as applied to claim 3 above, and further in view of Takahashi (US 2010/0155109 A1).

Regarding Claim 4, Ota discloses the limitations of the preceding claim.
Ota does not disclose the flexible printed circuit board according to claim 1, wherein a notch portion is provided in at least one side edge of the first strip portion that includes the deformation portion, and the deformation portion is folded at the notch portion.  
Takahashi teaches of a flexible printed circuit board (Fig 1-6) according to claim 1, wherein a notch portion (portion at 151a,151b,14a; [0044]) is provided in at least one side edge of a first strip portion (portion of 13) that includes a deformation portion (portions with deformations at 13a,13b,13c), and the deformation portion (portions with deformations at 13a,13b,13c) is folded at the notch portion (portion at 151a,151b,14a; [0044]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the board as disclosed by Ota, wherein a notch portion is provided in at least one side edge of the first strip portion that includes the deformation portion, and the deformation portion is folded at the notch portion as taught by Takahashi, in order to ease stress concentrations when bending (Takahashi, [0044]).

Regarding Claim 5, Ota discloses a flexible printed circuit board (Fig 1-6) comprising: a proximal end portion (portion about 32c towards the right side of Fig 6; note that the claim language has not defined structural boundaries and limits of this “portion”); first (portion about 32; note that the claim language has not defined structural boundaries and limits of this “portions”) and second (portion about 31; note that the claim language has not defined structural boundaries and limits of this “portions”) strip portions, each extending in a first direction (longitudinal direction going left-right in Fig 6) from the proximal end portion; and conductive paths (36; L1-L7; 31a,32a) that are provided spanning from the proximal end portion (32c) to each of the first and second strip portions (31,32), the conductive paths (36,31a,32a) including strip side connecting portions (at about 36 and 41; Column 5, lines 4-20) that are electrically connected (Column 5, lines 4-20) to electrode terminals (3) of electricity storage devices (2) at portions (portions of 36 about 41) of the conductive paths in the first and second strip portions, wherein, at least in the first strip portion (32) of the first and second strip portions, a deformation portion (portion of 32 about and encompassing both folds as seen in Fig 6C; note that the claim language has not defined structural boundaries and limits of this “portion”) is provided that deforms to increase (structure shown could perform this function; location of second fold would change the distance between strip portions) a distance between the first strip portion (32) and the second strip portion (31) in a second direction (direction going up-down in Fig 6) that intersects the first direction, wherein the deformation portion (portion of 32 about and encompassing both folds as seen in Fig 6C; note that the claim language has not defined structural boundaries and limits of this “portion”) of the first strip portion (32), and the distance between the first strip portion (portion about 32) and the second strip portion (portion about 31) in the second direction is increased (structure shown could perform this function; location of second fold would change the distance between strip portions) as a result of the deformation portion.  
Ota does not disclose wherein the deformation portion of the first strip portion includes at least one L-shaped slit including a longitudinally extending slit portion that extends in the first direction and a transversely extending slit portion that extends from a first end of the longitudinally extending slit portion to a longitudinal edge of the first strip portion, and the distance between the first strip portion and the second strip portion in the second direction is increased as a result of the deformation portion being deformed to widen the at least one L-shaped slit in the second direction.
Takahashi teaches of a flexible wiring board (Fig 20-21) wherein a deformation portion (portion about R1) of a first strip portion (portion at 13) includes at least one L-shaped slit (14,15a; 14,15b; [0043-0047,0109-0111]) including a longitudinally extending slit portion (slit or cut portion at 15a,15b) that extends in a first direction and a transversely extending slit portion (slit or cut portion at 14) that extends from a first end (at an end of 15a,15b) of the longitudinally extending slit portion to a longitudinal edge (an edge of 13 at R1) of the first strip portion (portion at 13), and the distance between the first strip portion and the second strip portion in a second direction (direction in the up-down direction as seen in Fig 21) is increased ([0006,0046,0109-0111]) as a result of the deformation portion (portion about R1) being deformed to widen the at least one L-shaped slit in the second direction (direction in the up-down direction as seen in Fig 21; see Fig 21 showing the cuts/slits widen as the strip portion expands in the second direction).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the board as disclosed by Ota, wherein the deformation portion of the first strip portion includes at least one L-shaped slit including a longitudinally extending slit portion that extends in the first direction and a transversely extending slit portion that extends from a first end of the longitudinally extending slit portion to a longitudinal edge of the first strip portion, and the distance between the first strip portion and the second strip portion in the second direction is increased as a result of the deformation portion being deformed to widen the at least one L-shaped slit in the second direction as taught by Takahashi, in order to allow for extension in a length and to allow for extension longer than it was before folding (Takahashi, [0006,0046,0109-0111]).


    PNG
    media_image3.png
    732
    697
    media_image3.png
    Greyscale

Annotated Fig 20 from Takahashi (US 2010/0155109 A1)



Regarding Claim 11, Ota in view of Takahashi teaches the limitations of the preceding claim.
Takahashi further teaches the flexible printed circuit board (Fig 20-21) according to claim 5, wherein the at least one L-shaped slit (14,15a; 14,15b; [0043-0047,0109-0111]) comprises a first L-shaped slit (14,15a) and a second L-shaped slit (14,15b), the first L-shaped slit (14,15a) includes a first longitudinally extending slit portion (slit or cut portion at 15a) that extends in (the) first direction (direction in the left-right direction as seen in Fig 21) and a first transversely extending slit portion (14 at the end of 15a) that extends from a front end (left side end of 15a) of the first longitudinally extending slit portion (15a) to a first longitudinal edge (upper edge of 13 as seen in Fig 20) of the first strip portion (at 13), the second L-shaped slit (14,15b) includes a second longitudinally extending slit portion (slit or cut portion at 15b) that extends in the first direction (direction in the left-right direction as seen in Fig 21) and a second transversely extending slit portion (14 at the end of 15b) that extends from a rear end of the second longitudinally extending slit portion to a second longitudinal edge (lower edge of 13 as seen in Fig 20) of the first strip portion.  

Regarding Claim 14, Ota in view of Takahashi teaches the limitations of the preceding claim and Takahashi further teaches the flexible printed circuit board (Fig 20-21), wherein a front end (left side end of SECOND L-SHAPED SLIT) of the second longitudinally extending slit portion (at 15b) is located rearward from the first transversely extending slit portion (14 of FIRST L-SHAPED SLIT), and the rear end  (right side end of SECOND L-SHAPED SLIT) of the second longitudinally extending slit portion (portion of SECOND L-SHAPED SLIT at 15b) is located rearward from the rear end the first longitudinally extending slit portion (portion of FIRST L-SHAPED SLIT at 15a).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ota (US 11,063,322 B2) in view of Takahashi (US 2010/0155109 A1) as applied to claim 5 above, and further in view of Suzuki (JP 2012190678; English Translation provided with Office Action).

Regarding Claim 6, Ota in view of Takahashi teaches the limitations of the preceding claim.
Ota does not explicitly disclose the flexible printed circuit board, wherein a via hole that has a diameter larger than a width dimension of the slit is formed in an end portion of the slit. 
Suzuki teaches of a flexible printed circuit board (Fig 1-5; [0054-0056]; insulating base and copper conductive patterns), wherein at least one slit (70,72; [0030-0032]; “slit”) that extends in a first direction (lengthwise direction of 20; up-down direction as seen in Fig 2) is formed in a one strip portion (portion of 20; portion about 26) that includes a deformation portion ([0044]; “folded”; see Fig 1; at the right side of Fig 5), and a distance between the one strip portion (portion about 26, 36) and another strip portion (portion of 22, 32) is increased as a result of the deformation portion being deformed to widen (see Fig 1 showing the slit is widened as the portion of 26 is bent back; note that the claim has not defined a direction of the width for “widen”) the at least one slit (see Fig 1 showing that the slit 70,72 allows for the bending of portion 26 and a greater slit would allow greater bending of 26 away from 22) wherein a via hole (at 43) that has a diameter larger than (see Fig 1-5) a width dimension of the slit (70,72) is formed in an end portion (either left side end of slit 70,72 or right side end of slit 70,72) of the slit. (Note that the Applicant’s Specification provides no explicit reason for this dimensional relationship (see Applicant’s Specification, page 14, [0053-0054]).).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the board as taught by Ota in view of Takahashi, wherein a via hole that has a diameter larger than a width dimension of the slit is formed in an end portion of the slit as taught by Suzuki, in order to manipulate the portions of the substrate and provide a way to fold back substrate portions (Suzuki, [0015,0030-0032]), which would also provide a way to separate wiring substrate portions (as seen in Fig 1-5 of Suzuki).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSHN K VARGHESE whose telephone number is (571)270-7975. The examiner can normally be reached M-Th: 900 am-300 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROSHN K VARGHESE/Examiner, Art Unit 2896